Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. Pub. No. US 2002/0128541 A1 [Kim] in view of Allison et al. Pub. No. US 2005/0017870 A1 [Allison] and further in view of Hennessey et al. Pub. No. US 2014/0184550 A1 [Hennessey].
1.  Kim discloses a head-mounted display [Fig. 2, 200 and ¶ 24 head-mounted display] that renders an environment that is experienced by a user when worn on the head of the user, the environment containing at least one computer-generated element superimposed on a user’s view of the real world [id. where “in virtual reality” encompasses this limitation], the at least one computer-generated element being generated by a software program [¶¶ 12- 13, for instance, implementing virtual reality by merging a biofeedback sensor, a head tracker, and a VR sound system]; a motion sensor coupled to the head-mounted display, the motion sensor sensing a movement of the head of the user relative to the augmented reality environment and generating position signals corresponding to the movement of the user's head [¶ 30 a head tracker 300 for tracking the wearer’s movement in virtual reality]; a biofeedback sensor coupled to the scalp of the user [Fig. 2, 100 and ¶ 22 a brain-wave sensing unit 100 for biofeedback], the biofeedback sensor continuously measuring electrical activity in the brain of the user when the user experiences the environment [¶ 23 where a feedback system as described is considered to continuously measure]. 
Kim does not explicitly disclose the biofeedback sensor generating changing electrical signals corresponding to changing electrical activity in the brain of the user when the brain of the user experiences a change in the at least one computer-generated element in the environment. However Allison teaches modifying the system corresponding to changes in the brain when simulating feedback from users as required by the above-cited limitations [Allison ¶¶ 107-111 brain activity varies different at different times and/or under different circumstances. Retraining may be implemented in a number of ways. The system may adapt to changes in the user's brain activity on a continuous basis, or the system may be retrained at intervals. The system may also be retrained based on an increase in an error rate, based on the user's level of arousal or fatigue, or based on external feedback (e.g., feedback from the user or from another person)].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Allison as required by this claim, since such a modification improves input control by having a direct brain connection bypassing bodily manipulations.
As per the limitations an analog-to-digital converter that receives the changing electrical signals from the biofeedback sensor corresponding to the changing electrical activity and the analog-to-digital converter converting the changing electrical signals to digital signals, an analog-to-digital converter must be present in Kim in view of Allison because converting brain waves into a signal for use in a computer must include such functionality and structure.
Kim in view of Allison is silent on the augmented reality limitations.  However Hennessey teaches using such a purposed augmented reality system [¶ 166 where the link is some element able to be manipulated].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim in view of Allison with Hennessey as required by this claim, since such a modification improves the functionality and usability of the device.
As per the limitations a computer that executes the software program the computer receiving the digital signals from the analog-to-digital converter and storing the digital signals in a storage device, the examiner takes official notice that it is notoriously old and well known in the art to have a computer receive and store digital signals.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Allison and further in view of Hennessey as required by these limitations, since such a modification improves the overall functionality of the device.  The modified invention must thereby receive, through computer, the position signals from the motion sensor, the software program interpreting the digital signals and the position signals to render a modified element in the augmented reality environment that is experienced by the user through the head-mounted display. 
2.  Kim in view of Allison and further in view of Hennessey teaches wherein the software program modifies the augmented reality environment in response to at least one of the digital signals and the position signals that are transmitted to the computer [Kim ¶ 23 a signal transducer converting the above-mentioned brain waves into an electric signal for a feedback to a computer system].
3.  Kim in view of Allison and further in view of Hennessey teaches wherein the user reacts to a change in the computer-generated element by thinking about modifying the computer-generated element in the augmented reality environment [where when modified Kim ¶ 23 teaches a signal transducer converting the above-mentioned brain waves into an electric signal for a feedback to a computer system].
4.  Kim in view of Allison and further in view of Hennessey is silent on wherein the head-mounted display comprises one of a liquid crystal display (LCD), a light emitting diode (LED) display, an organic light-emitting diode (OLED) display, and a plasma display.  The examiner takes official notice that it is notoriously old and well known in the art to have an HMD [as described in ¶ 24 of Kim] comprise an LCD for instance.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim in view of Allison and further in view of Hennessey as required by this claim, since such a modification increases the stability of the device. 
5.  Kim in view of Allison and further in view of Hennessey teaches wherein the biofeedback sensor comprises an electroencephalography sensor [Kim ¶ 23 brain-wave sensing unit 100].
9.  Kim in view of Allison and further in view of Hennessey teaches wherein the electrical activity corresponds to brain waves comprising at least one of delta waves, theta waves, alpha waves, mu waves, SMR waves, beta waves, and gamma waves [Kim ¶ 23 can include a brain-wave sensor detecting alpha-wave, beta-wave, theta-wave, and SRM-wave].
10.  Kim in view of Allison and further in view of Hennessey teaches wherein the computer comprises one of a personal computer, mobile computer, laptop computer, tablet computer, and a gaming console [Kim ¶¶ 1-10].
11.  Kim discloses generating at least one computer-generated element in an environment [¶ 24] with a software program executing on a computer [¶¶ 12-13]; rendering the environment on a display such that the at least one computer-generated element is superimposed on the user’s view of the real world when the head-mounted display is worn on the head of the user [¶ 14]; sensing a movement of the head of the user relative to the augmented reality environment with a motion sensor coupled to the head-mounted display and generating position signals corresponding to the movement of the user’s head [¶ 30 a head tracker 300 for tracking the wearer’s movement in virtual reality],
continuously measuring electrical activity in the brain of the user when the user experiences the environment [Fig. 2, by means of 100 for instance].
	Kim does not explicitly disclose generating changing electrical signals corresponding to changing electrical activity in the brain of the user when the brain of the user experiences a change in the at least one computer-generated element in the environment.  However Allison teaches modifying the system corresponding to changes in the brain as required by the above-cited limitations [Allison ¶¶ 107-111].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Allison as required by this claim, since such a modification improves input control by having a direct brain connection bypassing bodily manipulations.
As per the limitations converting the changing electrical signals to digital signals and rendering a modified environment that is experienced by the user through the head-mounted display in response to the software program interpreting the digital signals and the position signals, an analog-to-digital converter must be present in Kim in view of Allison because converting brain waves into a signal for use in a computer must include such functionality and structure.
Kim in view of Allison is silent on the augmented reality limitations.  However Hennessey teaches using such a purposed augmented reality system with some element [¶ 166 where the link is some element able to be manipulated].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim in view of Allison with Hennessey as required by this claim, since such a modification improves the functionality and usability of the device.
As per the limitations storing the digital signals in a storage device coupled to the computer, the examiner takes official notice that it is notoriously old and well known in the art to have a computer store digital signals.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Allison and further in view of Hennessey as required by these limitations, since such a modification improves the overall functionality of the device.
12.  Kim in view of Allison and further in view of Hennessey is silent on wherein the head-mounted display comprises one of a liquid crystal display (LCD), a light emitting diode (LED) display, an organic light-emitting diode (OLED) display, and a plasma display.  The examiner takes official notice that it is notoriously old and well known in the art to have an HMD [as described in ¶ 24 of Kim] comprise an LCD for instance.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim in view of Allison and further in view of Hennessey as required by this claim, since such a modification increases the stability of the device.
13.  Kim in view of Allison and further in view of Hennessey teaches wherein continuously measuring changing electrical activity of the brain comprises coupling a biofeedback sensor to the scalp of the user [Kim Fig. 2 in the modified invention by means of 100 for example].
17.  Kim in view of Allison and further in view of Hennessey teaches wherein the electrical activity corresponds to brain waves comprising at least one of delta waves, theta waves, alpha waves, mu waves, SMR waves, beta waves, and gamma waves [Kim ¶ 23].
18.  Kim in view of Allison and further in view of Hennessey teaches modifying the augmented reality environment in response to at least one of the digital signals and the position signals [Kim ¶ 23].
19.  Kim in view of Allison and further in view of Hennessey teaches wherein the user experiences a change in the computer-generated element by thinking about modifying the computer-generated element in the augmented reality environment [Kim ¶¶ 20-27].
20.  Kim discloses means for generating at least one computer-generated element in an environment with a software program [¶ 24]; means for rendering an environment on a head-mounted display such that the at least one computer-generated element is superimposed on the user’s view of the real world when the head-mounted display is worn on the head of the user [id. “in virtual reality”], 
means for sensing a movement of the head of the user relative to the augmented reality environment and generating position signals corresponding to the movement of the user’s head [¶ 30]; means for continuously measuring electrical activity in the brain of the user when the user experiences the environment [Fig. 2, by means of 100 for instance], means for rendering a modified element in the environment that is experienced by the user through the head-mounted display in response to the software program interpreting the digital signals and the position signals [¶¶ 12-13].
Kim does not explicitly disclose means for generating changing electrical signals corresponding to changing electrical activity in the brain of the user when the brain of the user experiences a change in the at least one computer-generated element in the simulated environment.  However Allison teaches modifying the system corresponding to changes in the brain as required by the above-cited limitations [Allison ¶¶ 107-111].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Allison as required by this claim, since such a modification improves input control by having a direct brain connection bypassing bodily manipulations.
As per the limitations means for converting the changing electrical signals to digital signals and rendering a modified environment in response to the software program interpreting the digital signals, an analog-to-digital converter must be present in Kim in view of Allison because converting brain waves into a signal for use in a computer must include such functionality.
Kim in view of Allison is silent on the augmented reality limitations.  However Hennessey teaches using such a purposed augmented reality system [¶ 166 where the link is some element able to be manipulated].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim in view of Allison with Hennessey as required by this claim, since such a modification improves the functionality and usability of the device.
As per the limitations means for storing the digital signals in a storage device, the examiner takes official notice that it is notoriously old and well known in the art to have a computer store digital signals.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Allison and further in view of Hennessey as required by these limitations, since such a modification improves the overall functionality of the device.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. Pub. No. US 2002/0128541 A1 [Kim] in view of Allison et al. Pub. No. US 2005/0017870 A1 [Allison] and further in view of Hennessey et al. Pub. No. US 2014/0184550 A1 [Hennessey] and still further in view of Applicant’s admitted prior art [AAPA].
6 & 14.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim in view of Allison and further in view of Hennessey to use an amplifier in a wave detector as required by these claims with AAPA, since such a modification improves the performance of the device.
Response to Arguments
	Arguments [03/07/22] are fully considered but they are not persuasive.
	Applicant argues that the references do not teach or suggest the motion sensor limitations.  The examiner disagrees.  Figure 2 of Kim shows a head tracker 300 which, among other features, detects the user’s location in virtual reality.  The head tracker is functionally identical to the newly recited motion sensor of claim 1 and similarly claims 11 and 20.  Applicant argues that the motion sensor is unique in that it tracks the movement of the user’s head in the real world.  Assuming arguendo that “in the real world” sufficiently distinguishes VR and AR, the user’s head movements are principally in the real world in all interfaces.  The examiner is interested in the argument, and possible features, describing how the various signals are inputted.  However, ultimately, that argument fails to be convincing because when considering the modified references some processing must occur with analog and digital signals in the manner required by the claims.  Brainwaves are measured and used as analog.
	Allison is relied upon for modifying the system corresponding to changes in the brain when simulating feedback from users and not the motion sensor.
Hennessey teaches an interface with an AR mode.  A website link, for instance, is overlaid over a car the user is looking at.  Also, basic information like make and model can be given when looking at the car.  Hennessey is the teaching for the AR limitations [see Hennessey ¶ 166]. 
The rejection is maintained and made final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694